Title: From Thomas Jefferson to Thomas Leiper, 23 February 1801
From: Jefferson, Thomas
To: Leiper, Thomas



Dear Sir
Washington Feb. 23.1801.

I am much indebted to you for the trouble you have been so good as to take with messrs. Jackson & Wharton, on the subject of my tobo. for tho’ I am under no obligation to have any thing to do with them, my tobo. having been sold to Mc.Murdo & Fisher of Richmond, yet had there been any fraud in the package of the tobo. I should have no hesitation to relieve them from it. but from your favors of Feb. 11. & 17. the suggestion of it’s having been wet before it was packed, of having laid in the water till near rotten, of deficiency of two or three hundred weight to the hogshead, seem to have vanished, & the fact to be only that they had bought one or two crops for a half or ¾ dollar less which they think of better quality. but this I presume happens to every man in every purchase. you observe it is ¾ of a dollar per Cwt. inferior to my crop of the preceding year. I never doubted that. the preceding year is understood to have been the best year for the quality of tobo. which any planter ever remembers to have seen. when I sold you that crop I told you that my information was that I had never made one of equal quality, & probably should never be able to offer you such another. Mc.Murdo & Fisher gave me more than was given currently at Richmond at the time for other good crops. if they had desired, it should have been reinspected, as there is always a risk of some injury in the batteau. they chose to take that risk, rather than give an extra price for the privilege of reinspection. you mention that Clarke has not handled it as neatly as usual. I shall give him a lesson on that subject, and if you think it so grossly mis-handled as to be a fraud on the purchaser & merit an allowance, I hope you will make it, & do whatever you think I ought in conscience to do, which I will confirm. observe that I have no knolege of this matter myself. I never saw a leaf of my tobo. packed in my life. when this sale was made to Mc.M. & F. I had not been at the place where the tobo. grew (the Bedford) for 20. years.—I thank you for your congratulations, & the sound principles you recommend. they are worthy of an upright mind & perfectly consonant with my own. accept assurances of the high esteem & respect of Dear Sir
Your friend & servt

Th: Jefferson

